131 F.3d 149
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jose Guadalupe JAUREGUI-GUZMAN, Defendant-Appellant.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 21, 1997.

Appeal from the United States District Court for the Southern District of California Judith N. Keep, Chief Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*

KEEP

2
Jose Guadalupe Jauregui-Guzman appeals his sentence imposed following his guilty plea to conspiracy to distribute marijuana.  We dismiss the appeal because Jauregui-Guzman expressly waived the right to appeal in his plea agreement.


3
A waiver of the right to appeal is valid if it is both knowing and voluntary.  See United States v. DeSantiago-Martinez, 38 F.3d 394, 395 (9th Cir.1992).  The record demonstrates that Jauregui-Guzman entered into the waiver knowingly and voluntarily.  His counsel's failure to appear at the presentence interview does not call into question the validity of the waiver.  See United States v. Benlian, 63 F.3d 824, 827-28 (9th Cir.1995);  United States v. Pruitt, 32 F.3d 431, 433 (9th Cir.1994).


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3